 JACOB BRENNERCOMPANY,INC.131APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate employees about employees' union or other pro-tected concerted activities in a manner constituting interference, restraint, andcoercion in violation of Section 8(a)(1) of the Act.WE WILL NOT threaten our employees with discharge for engaging in unionor other protected concerted activity.WE WILL NOT discourage membership in any union by discharging or other-wise discriminating in regard to hire or tenure of employment of anyemployee.WE WILL NOT m any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-examination, to form, loin, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities.WE WILL offer Kenneth J. Smith immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityor other privileges, and make him whole for any loss of pay he may havesuffered by reason of his discharge together with interest at the rate of 6percent.All our employees are free to become or remain members of any labororganization.TAKIN BROS.FREIGHT LINE, INC.,Employer.Dated-------------------By-------------------------------------------(Itepreseutative)(Title)NOTE.-We will notify Kenneth J. Smith if serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordancewith the Selective Service Act, and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 881U.S. Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois 60604, Telephone 828-7597.Jacob Brenner Company,Inc.andLocal 565, Sheet Metal Work-ers InternationalAssociation,AFL-CIO.Case 3O-CA-2e2.July 11, 1966DECISION AND ORDEROn April 13, 1966, Trial Examiner Leo F. Lightner issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in unfair labor practices as alleged in the com-plaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.160 NLRB No. 11. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, the General Counsel filed exceptions to the Trial Exam-iner'sDecision and a supporting brief, and the Respondent filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed.the rulings of the Trial Examiner madeat the hearing and finds that. no' prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the General Counsel's exceptions and brief,theRespondent's brief, and the entire record in the case, andhereby adopts the Trial Examiner's findings, conclusions, andrecommendations.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Leo F. Lightner.in Fond duLac,the answer of Jacob Brenner Company, Inc., herein called the Respondent.'The complaint alleges violations of Sections 8(a)(1) and 2(6) and (7) of theLabor Management Relations Act, 1947, as amended, -61 Stat. 136, herein calledthe Act.The parties waived oral argument and briefs filed by the General Coun-sel and Respondent had been carefully considered.During 'the hearing I reservedrulings on several motions, including Respondent's motions to dismiss the complaint.These motions are disposed of in accordance with the findings and conclusionsherein set forth.Upon the entire record,2 I make the following:FINDINGS-AND CONCLUSIONS1.BUSINESSOF THE RESPONDENTRespondent is a Wisconsin corporation maintaining its principal office and placeof business in the city of Fond du Lac, Wisconsin, where it is engaged in the busi-ness of manufacturing bulk-milk pickup trucks. During the year immediately pre-ceding the issuance of the complaint, a representative period, Respondent purchasedand received goods and services, in interstate commerce, from points outside theState of Wisconsin, in an amount that is in excess of $600,000.During the sameperiod, Respondent sold goods and services, in interstate commerce, to customersoutside the State of Wisconsin, in an amount in excess of $1 million.The com-plaint alleges, the answer admits, and I find that Respondent is an employer, asdefined in Section 2(2) of the Act, engaged in commerce and in operations affect-ing commerce, as defined in Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 565,,SheetMetalWorkersInternationalAssociation,AFL-CIO, hereincalled the Union,isa labor organization within the meaning of Section 2(5) ofthe Act.1 The charge herein was filed on August 118, 1965, an amended charge was filed on Octo-ber 6, 1965, a second amended charge was filed on October 13, 1965, a third amendedcharge was filed on October 20, 1965. The complaint issued on October 22, 1965.2 The record contains stipulations relative to certain documents ; no witnesses werecalled to testify. JACOB BRENNER COMPANY, INC.133III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of events1. IssuesThe principal issues raised by the complaint, and answers thereto, and litigatedat the hearing are whether the Respondent interfered with, restrained, and coercedits employees by, the conduct of T. P. Brenner, Sr., issuing a series of letters onJuly 21, 23, 27, 29, and 30, 1965, which allegedly (a) contained threats of loss ofjobs, or plant shutdown; or, (b) contained threats of loss of existing benefits; or,(c) identified unionism with violence to employees and their property; or, (d) sug-gested to employees that they select the Jacob Brenner Shop Committee as theirbargaining representative;in violation of the provisions of Section 8(a) (1) of theAct. Respondent by answer, denied the commission of any unfair labor practice,and asserted that the communications were- privileged communications under theConstitution of the United States and the provisions of Section 8(c) of the Act.2.Supervisory personnelIt is undisputed that T. P. Brenner, Sr., president of Respondent, is a super-visor within the meaning of Section 2(11) of the Act.3.BackgroundThere is no dispute as to the background facts herein set forth.On an unspeci-fied date, in the summer of 1964, the Union began an organizing campaign atRespondent's plant.Subsequently, onMay 11, 1965, the Union filed a Petitionfor Election, identified as Case 30-RC-256.On July 6, 1965, a Decision andDirection of Election was issued.The unit, as described in the petition and thedecision, is:All production and maintenance and truckdriver employees located inthe employer's manufacturing plants in Fond du Lac, Wisconsin, but excluding alloffice and clerical employees, guards, professional employees, and supervisors asdefined in the Act.An election was held on August 3, 1965.A tally of ballotsindicated: 61 eligible voters; 19 votes for the Union; 34 against the Union and 4challenged ballots.No timely objections to the conduct of the election were filed?B. Interference,restraint,and coercionThe five letters which are alleged to be violative of Section 8(a)(1) of the Actwere admittedly dispatched to Respondent's employees on the dates indicatedbetween July 21 and 30, 1965.4 They are 13 pages in length, plus 1 page of pictures.I do not find it necessary to set them forth at length, to preclude considering por-tions out of context.The flavor of the issue presented is characterized by the assertions of the partiesin their briefs. General Counsel asserts: Although carefully worded and subtlyphrased, the inevitable effect of the letters was to permeate the employee's mindswith fear that Respondent would engage in acts of economic retaliation if theyvoted the Union into the plant. These threats were coupled with the promise thatif the employees voted against the Union, the "existing easy relationship" couldcontinue and the existing level of benefits would be maintained. Moreover, theRespondent promised future benefits and job security if the employees voted againsttheUnion.5 Respondent, in essence, asserts that the letters constituted preelection3 Charging Party's contention that the remedy herein should Include an order vacatingand setting aside the election Is rejected Sections 102.69(b) and 102.67(f) of the Board'sRules and 'Regulations, Series 8, as amended.4A letter from Respondent to its employees, dated February 16, 1965, was received asbackground Since the charge herein was filed on August 18, 1965, the distribution of thisletter was beyond the 10(b) periodAs the Supreme Court has said, InLocal Lodge No. 1424, 1AM (Bryan Mfg Co ] vN L R B ,362 US 411, 416, earlier events may be utilized to shed light on the true charac-ter of matters occurring within the limitations period , and for that purpose Section 10(b)ordinarily does not bar such evidentiary use of anterior events8 Respondent correctly asserts that there is no allegation in the complaint relative topromises of benefits. Accordingly, since this issue was not raised by the pleadings it is notconsidered. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropaganda which should be viewed in the context of the give-and-take of thepreelection campaign,and that the letters are protected by Section 8(c) of the Actand the First Amendment of the Constitution of the United States.While asserting me letters "individually and in their totality contain express andimplied threats," General Counsel made particular reference to the portions he con-tends are violative. These are next set forth:July 21, page 2, paragraphs 2, 4, and 5;The statement "Union negotiators are schooled on all phases of bargaining"isprobably the understatement of the year. You possibly remember some ofthe violence in strikes in this area-including the union goons who trampled anonstriker to death in a tavein near Kohler, paint bombs, dynamiting of cars,etc.-and hard feelings during the Quic-frez strike and eventual closing of theQuic-frez plant. They-are really schooled inallphases of bargaining!***Possibly you read in THE COMMONWEALTH REPORTER last winterabout the "Bankrupt Auction" that took place February 26, 1965 to sell theassetsof the BANKRUPT Knott Sheet Metal Company. This company had aunion labor contract with this same Sheet Metal Union. This was the companythat followed us in the sheet metal business on Third Street after this sameunionwent out on strike against the Jacob Brenner Company following pre-viously made uneconomic demands on the Company that could not be met.Knowing this background of trouble and hard feelings between this same SteelMetal Union and your Company and what these union organizers apparentlythink ofBrenner managementand how we feel about them, do you really thinkwe could live together in the long run without serious "trouble." And you knowhow these "troubles"end-strikesand the disastrous consequences for all con-cerned except the union big shots who go back to Chicago or Madison andstay on the Union Pay Roll with their fat salaries built up fromyourduesmoney.July 23,omittingfirst and last paragraph;The Union professionals would have you believe that all you have to do tobe on easy street is to vote for this Union. It would be nice if it were that easy,but even if the Company decided to go along, our customers would havesomethingto say about what wages and benefits you as an employee of thisCompany will receive. It is the customer who makes our jobs possible. If theprice of our tanksis toohigh, or we cannot deliver because of a strike, thereare competitors right here in Wisconsin that would be happy to take over ourwork.What the Union does not tell you is that as a resultof unionspricing theirmembers' work too high, employers are constantly looking for ways to elim-inatejobs.When the price of something you want or need is too high, you gowithout it or find a substitute. Unless a company can make a profit, there isno pointin beingin business.Another thing the Union does not mention is the moneyyouwould lose ifyou were called out on strike to enforce excessive demands. Strikes are rarelyconsidered bargain basement affairs, but you have seen that strikesand uniongo hand in hand together.The fact remains that thereis nosuch thing as something for nothing.Ourcustomers, who provide us with jobs, buy from us because we give them aquality product at a competitive price. If our product is poor or our price is toohigh, there are others who will gladly take over the work we are now doing.The Union cannot control our customers.So look over these bargain basement claims carefully. Remember, a fancyunion contract is worth nothing unless you have a job to go with it. A unioncannot force this Company to employ you if thereisnowork to do.Many employees mistakenly assume that if they vote a union in, they arebound to get a wage increase and other improvements. Nothing could be fur-ther from the truth. Under the law, the employer is not obligated to continuein effect its existing benefits if this Union becomes bargaining agent. What thewages and conditions will be if the Union gets in depends upon the results ofthe negotiations between the Union and the employer. The law does not requirethe employer to agree to increase wages or improve benefits. The Union canobtain in negotiations only what an employer is willing to agree to give. JACOB BRENNER COMPANY, INC.135July 27, page 1, paragraph 3, in part;We sincerely believe that a union will result in an atmosphere which mostof us would prefer to avoid. As you well know, a union often brings with itan atmosphere of discord, distrust, and dissension... .July 27, page 2, paragraph 2, in part;The Union has tried to get you to believe that giving the Union the powerit seeks is the best way of assuring job security. A fancyunioncontract doesnot guarantee job security; in fact, it often results in excessive costs andinefficiency, which causes losses of both customers and jobs. ..The employ-ees and management at Brenner havenotbeen concerned with dividing up adecreasingamount ofwork, but have cooperated to create a situation whichhas resulted in greater job opportunities each year. How many plants havegone bankrupt or moved south because of excessive union demands? . .Some of you well remember that this same Union forced this Company out ofthe sheet metal business in 1962.July 27, page 3, last paragraph, in part;So, turning your job affairs over to Union professionalsisnot all pie inthe sky. You have to give up something too, and what you have to give upmay be much more important than the dues the Union will want you topay....The July 29 letter, individually addressed,contains as anattachment four pic-tures of individuals, one picture of a automobile, and the following,in toto:The Union says they will have trained Union Negotiatorsschooled in allphases ofbargaining.Are these photos, takenat the maingate, your idea of"trained negotiators"?These are outsiders who have beensolicitingyour vote. Note brand new1965 Oldsmobile with out-of-state Illinois license plate.In 1964 and this year up to July 1st you received $329.31 for overtimeworkalone.Do you think these "trainednegotiators"are interested in keepingyour overtime, or are they more interestedin eliminatingovertime so theycan have moreduespaying members?July 30, page 2, paragraph 2;You may be told that this Union willforcethe Company to grant higherwages and greater benefits. As to that, we assure you that we will continue todo those things which, in our judgment, goodbusinesspractice requires. Evena strike will not force this management to abandon is responsibility for thesuccess of thisbusiness.If this business does not succeed and grow, none ofus will have jobs.July 30, page 3, paragraph 1;However, just because such demands are made does not mean that they willbe granted. If this Union should get in, you may be called out on strike toforce you and the other employees to pay Union dues. Strikes are rarely apleasant or profitable experience. But, if you read the newspapers, you knowthat they are part and parcel of a union setup. Ask the employees who usedto work at the 3rd Street Sheet Metal Plant about strikes. Rueping Leatherand Quic-Frez are also examples of what can happen when employees handcontrol over their jobs to Union professionals. We have a number of employ-ees working here at the present time, mainly due to the Kohler Strike.Contentions of the Parties and Concluding Findingsa.Alleged threats of loss of jobs and plant shutdownDuring the hearing, Respondent offered, as exhibits, union campaign distributionsdated February 15, February 22, May 6, July 14, July 29, and August 2, 1965, asbackground, to explain the statements in Respondent's letters, on which the com-plaint is predicated. These exhibits, in the rejected exhibit file, are now received.The Board has stated, as General Counsel contends, that where the employer'scomments clearly contain improper threats and promises, the union's statements areirrelevant to the issue before the Board. However, the Board also stated, there arecases, of course, where the statements of a party cannot be properly evaluatedexcept in the context of statements of the other party or parties.69 Oak Manufacturing Company,141 NLRB 1323, 1324, and footnote 6 (citingArchBeverage Corporation,140 NLRB 1385);Decorated Products, Inc,140 NLRB 1383. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that the test for interference, restraint, and coercion, turns noton motive for conduct, but on its reasonable effect on the employees. "The test iswhether the employer engaged in conduct which, it may reasonably be said, tendsto interfere with the free exercise of the employee rights under the Act."Russell-Newman Mfg. Co., Inc.,153 NLRB 1312, 1315.7General Counsel asserts that Respondent's letter, to its employees, of Feb-ruary 16, 1965, evidences strong hostility and animus toward the Union. GeneralCounsel calls attention, in support of his assertion, to the following which appearson page 2, at paragraph 7:The reason all the Brenners are all soviolently opposed-make no mistake,we are that opposed-to the Unionisbecause this is the same Union that ranus out of business at our Third Street plant. They called a strike that eventuallyresulted in our locking the doors and all the men lost their jobs. The buildingis still partially empty and has had a "For Sale" sign in the front windows foryears.We want to stay in this business and work and live here in Fond du Lacand not have to lock the doors again because of union troubles and strikes. Wehope you feel this way too.Respondent asserts that the material complained of constituted predictions, asdistinguished from threats, and were privileged statements. Respondent asserts thatthere is no threat, direct or implied, to close the plant, that while the employer heremade reference to the possibility of strikes, restrictive union practices and employeedissension which "could"affect Respondent's ability to serve its customers and, thus,reduce the number of orders, that was no prediction that the plant would close orthat there would be fewer jobs "merely because the employees voted for the union."Respondent contends that the portions of the July 21 letter, page 2, paragraphs 2and 4, the July 27 letter, page 2, paragraph 2, and the July 30 letter, page 2, para-graph 2 and page 3, paragraph1, supra,when viewed together reveal that Respond-ent refers to undesirable results which have followed union organization in otherinstances.Respondent characterizes as "the fatal stroke" to General Counsel's con-tentions, respecting these items and the allegation that they contain a threat ofplant shutdown, the fact that the items clearly and plainly do not suggest that suchresults will be brought about through the exercise of Respondent's influence and/oreconomic power if the Union won the election.General Counsel correctly urges that the test the Board uses in weighing theemployer's preelection statements centers on their "inevitable effect." The Board hasstated that where letters implied that strikes and the loss of customers were inevitableif the employees selected the Union, the letters tended to restrain and coerce theemployees in the exercise of their statutory rightsBernardin, Inc.,153 NLRB 939.8In theWilsoncase,supra,the Board found that Respondent created the impres-sion of the inevitability of a strike if the employees selected the union as theirbargaining agent, and warned of the dire consequences of such a strike as to jobtenure.Wilson's warning to the employees that selection of the union would resultin "cold" and "hard" bargaining, coupled with references to an economic strikewhich could cause a shutdown of the plant, were found to have effectivelyarousedthe employees' fear of losing their jobs if they unionized, and thus to have con-stitutedmore than a prediction of future events.In theTrent Tubecase,9 the Board reaffirmed that it will not restrict the right ofany party to inform employees of "the advantages and disadvantages of unions andof joining them" as long as such information is imparted to employees in a non-coercive manner. (Citations omitted.)In theTrent Tubecase,supra,the Board found the content of employer's lettersto be that: they emphasized the employer's opposition to unionization; stressed thebenefits the employees were enjoying without unionization, including steady employ-ment and job stability, without the possibility of strikes which occurredin orga-nized plants; present benefits would not necessarily continue under a union contractand that "bargaining starts from scratch"; a vote for the union is not necessarily a7 Citing,Exchange Parts Company,131 NLRB 806, 812. affil 375 U S. 405a See alsoS N C Manufacturing Co., Inc,147 NLRB 809, 810, and footnote 1 ;HermanWilson Lumber Company,149 NLRB 673, 678 ; BrownwoodManufacturing Company.149NLRB 921, 923-924;StuttgartShoeCorporation,149 NLRB 663, 668;Surprenant MfgCo., 144 NLRB 507. and footnote 28Trent Tube Company, Subsidiary of Crucible Steel Company of America,147 NLRB538, 541. JACOB BRENNER COMPANY, INC.137guarantee that there would be wage increases and other improvements, but that thelevel of benefits in effect and in the future would be subject to negotiations; thatthe employer could pay no more than its competitive position warranted; that theunion's weapon to force unwarranted concessions would be a strike, with resultinghardship and loss of wages. Three days before the election, by letter, the employerreemphasized the stability of working conditions and the benefits the employees hadobtained without unionization, the employees were urged to discount "unfoundedrumors" and "off-hand remarks" being made by the petitioner. Finding the petitionerhad an opportunity to, and did, respond to the letters and that the pertinent, enu-merated, issues were brought to the attention of the employees, the Board foundthe letters could clearly be evaluated by the employees as partisan electioneering.The Board overruled petitioner's objections to conduct affecting the results of theelection.Herein,Respondent's last letter was dispatched on Friday, July 30, 1965, theUnion's last response was on August 2, 1965, and the election was the following day.It is patent that the Union had the opportunity to, and did, answer Respondent'scontentions, and the employees had an opportunity to evaluate the partisan elec-tioneering. Respondent called attention to previously having gone out of business, byreason of asserted uneconomic demands of the same Union. The Union respondedto these assertions. There is no claim of a misrepresentation of facts in Respondent'sletters.Unlike theWilsoncase,supra,inwhich the Board found the creation of animpression of the inevitability of a strike, the Respondent advised the employees, onJuly 30,Even a strike will not force this management to abandon its responsi-bility for the success of this business. If this business does not succeed andgrow, none of us will have jobs.However, just because such demands are made does not mean that they willbe granted. If this Union should get in, you may be called out on -strike toforce you and other employees to pay Union dues. Strikes are rarely a pleasantor profitable experience. But, if you read the newspapers, you know that theyare part and parcel of a union setup. . . .Itwould appear, and I find, when Respondent's letters are read in context, theycalled attention to Respondent having previously gone out of business, by reason ofthe asserted uneconomic demands of the same Union, and the possibility that arepetition of this condition could lead to a strike. This falls far short of the creationof an impression that the inevitable effect of unionization would be a strike, or plantclosure. In theTrentcase,supra,the Board found similar statements insufficient towarrant setting aside an election.In theLestercase,10while finding other conduct violative of the Act, the Boardfound a.speech,on September 10, 1962, containing language similar to that usedby Respondent herein, was not violative of Section 8(a)(1).Unlike theS.N.C.case,supra,and other cases cited in the same footnote, thereisno evidence herein of other conduct by this Respondent which was violative ofthe Act.Accordingly,finding no evidence to support the allegations of paragraph 5(a) ofthe complaint. that the letters contained threats, or implied threats,of loss of jobsor plant shutdown,Iwill recommend dismissal of those allegations.iib.Alleged threats of loss of existing benefitsGeneral Counsel calls attention to the last paragraph of the July 23 letter, setforthsupra,in which Respondent stated: "Under the law, the employer is not obli-gated to continue in effect its existing benefits if this union becomes bargaining10Lester Brothers.Incorporated,142 NLRB 992,and Appendix B.u General Counsel asserts. in his brief, that the inclusion of pictures, of union repre-sentatives distributing handbills at Respondent's gate,in Respondent's letter of Tuly 29.constituted a threat of surveillance interfering with the employees 'Section 7 rights Noallegation relative to surveillance appears in the complaint, nor can it be said this matterwas litigated at the bearing.General Counsel asserts, In his brief, that Respondent's letters contain express andimplied promises of benefit. No allegation relative to promises of benefit appear in thecomplaint, nor can It be said this matter was litigated at the hearing 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDagent." This is followed by a statement that wages and conditions will depend onthe results of negotiations, and that the law does not require the employer to agreeto increased wages or improved benefits.On July 29, in asserted response, the Union advised the employees:The Company iscompelledto retain all existing benefits, and if the Union isgranted bargaining rights, the Company iscompelledto bargain in good faithon Union Proposals, or be guilty of Unfair Labor Practices.General Counsel asserts the inevitable effect of this statement was to inform theemployees that Respondent would so conduct negotiations that the employeeswould derive no benefit from union representation, thereby indicating the futilityof its selection.Respondent asserts that the statement is restricted to a statement of the Respond-ent's concept of its legal obligations if the employees should select unionization,and as an answer to the Union's preelection campaign promises to the employees.InTrent Tube, supra,the Board found a statement that present benefits would notnecessarily continue under a union contract, and that "bargaining starts fromscratch," insufficient to warrant setting aside an election. As the Board statedtherein, these statements could clearly be evaluated by the employees as partisanelectioneering.Certainly if such statements are insufficient to warrant setting aside an election,a fortiori,they are insufficient to support a finding that they constituted a threat,and as such were coercive.Accordingly,for the reasons stated,Iwill recommend dismissal of the allega-tions of paragraph 5(b) of the complaint.12c. Identification of unionism with violence to employees and their propertyGeneral Counsel asserts that portions of Respondent's letters equate the Unionwith strikes and imply that if the employees vote for the Union,they will be forcedto strike to achieve their bargaining demands. In support,attention is directed to:the last paragraph of Respondent'sFebruary 16 letter;13July 21, page 2, para-graphs 2 and 5; July 23, 3d quoted paragraph; and July 30, page 3, paragraph 1,set forthsupra.General Counsel contends that while the Respondent did not specifically statethat it would not bargain with the Union,if it won the election,the overridingtheme of its letters created the firm impression that Respondent would so conductitsnegotiations that a strike would inevitably result.General Counsel urges Re-spondent equated unionization with violence, plant shutdown, and inevitable trou-ble," "discord,"and "dissension."General Counsel places emphasis on the portionof the July 21 letter whichstates:Knowing this background of trouble and hard feelings between this sameSheetMetal Union and your Company and what these union organizers ap-parently think of Brenner management and how we feel about them,do youreally think we could live together in the long run without serious "trouble."And you knowhow these troubles end-strikes and the disastrous consequencesfor all concerned ... .Respondent asserts this, and other portions of this and other letters, were aresponse to union propaganda, particularly those of February 22 and May 6,including in the latter:The Union has many years of experience in dealing with "Hot TemperedEmployers" and we can and will do it here at Brenner's for you.Respondent urges the reference to "troubles" is not an assertion of fact drawnfrom thin air, but is a remark licensed by the expressions and characterizations"General Counsel asserts in his brief that Respondent's letters threaten the proscrip-tion of an employee benefit, "the right to individually present grievances if they vote forthe Union " This right concededly arises by reason of the provisions of Section 9 (a) ofthe Act This matter was not alleged in the complaint, nor litigated at the hearing. How-ever, cf.:Skirvin Hotel,142 NLRB 761, 763.13 In pertinent part : "It would seem as though we have had enough of unions and theiraftermath of strikes in this area after the experiences at our Third Street Shop, Quic-frez,Kohler and Reupings." JACOB BRENNER COMPANY, INC.139uttered by the Union. Respondent also urges that Respondent's remarks did notsuggest that the stated results would be brought about by the exercise of Respond-ent's power if the Union won the election.General Counsel asserts the Board has repeatedly held similar statements vio-lative of Section 8(a)(1).14 In theBoot-Stercase,a Joy Silkviolation, coupledwith 19 instances of threats, promises, and interrogation, was found. Therein, atpage 939, as in the instant case, it was asserted that respondent made constantreferences in speeches to strikes, with no reference to the possibility of peacefulcollective bargaining, and offered as much in benefits without a union as with one,thus showing the futility of choosing a union. The speeches were found violativeonly because they were considered in context with other statements found to con-stitute threats. In theIdeal Bakingcase,supra,the Board found that while respond-ent did not state specifically that it would not bargain with the union shouldthe union win the election, an analysis of respondent's entire antiunion campaignreveals an implicit warning that in dealing with the union the respondent wouldso conduct the negotiations that a strike would result. Thus, there was but onetheme: the inevitability of a strike if the employees selected the union as theirbargaining representative, and the dire consequencies of such a strike, namely, ensu-ing violence and the loss of jobs by strikers.In theTexas Bootcase 15 the Board found respondent did no more than tellemployees that if the union made "unreasonable demands," it would be necessaryfor the union to strike to enforce these demands, in which case the respondentcould exercise its lawful right permanently to replace the strikers and then thestrikerswould have lost their jobs The Board found these statements did notexceed the bounds of free speech.Finding that Respondent's letters were not couched in terms of the inevitabilityof a strike or resulting violence, but in the terms of what might occur if the Unionwas selected and made unreasonable demands, conduct Respondent contends theUnion had previously engaged in,and that the Union, in fact,responded to theseassertions,I find that Respondent did not exceed the bounds of free speech.Accordingly,for the reasons stated,Iwill recommend dismissal of the allega-tions of paragraph 5(c) of the complaint.d. Suggestion to employees that they select the Jacob Brenner ShopCommittee as their bargaining representativeGeneral Counsel urges that Respondent's letter of February 16, in which itcalled attention to pending negotiations with a shop committee and advised theshop committee had obtained improvements in wages and other conditions ofemployment, was coupled with a warning that Respondent's future would bejeopardized, if the employees abandoned support of the shop committee in favorof the Union. This letter is patently beyond the 10(b) period, and can be con-sidered only to explain events within the period.GeneralCounsel calls attention to the portions of Respondent's letter ofJuly 27, whichstates:If a majority of you vote for this Union, the existing easy relation-ship between you, the Shop Committee, and your Company can not longerexist ... . We sincerely believe that a union will result in an atmospherewhich most of us would prefer to avoid. As you well know, a union oftenbrings with it an atmosphere of discord, distrust, and dissension ... .General Counsel did not specify the first portion of the quoted material whenrequested to enumerate the objectionable material, at the hearing. Respondent cor-rectly notes, in its brief, General Counsel's failure to specify what portions ofthe exhibits either directly or indirectly suggested to employees that they selectthe shopcommittee.The shop committe did not appear on the ballot as an alternative choice.Accordingly, Respondent's urgings can be considered only as suggesting a "no"vote,as distinguished from those cases in which an employer indicates a preferencebetween two unions appearing on a ballot. While the amended charges of Octo-14CitingBoot-SterManufacturing Company, Inc,149 NLRB 933;HermanWilsonLumber Company,149 NLRB 673,Stuttgart Shoe Corporation,149 NLRB 663,IdealBaking Company of Tennessee, Inc.,143 NLRB 546.16Texas Boot Manufacturing Company, Inc,143 NLRB 264, 265. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 6 and 13,1965,alleged assistance to and interference in the formation of theshop committee,as violative of Section 8(a)(2), no such allegation appears inthe complaint.General Counsel cites theS.N.C.case,supra,andNorthwest Engineering Com-pany, 148 NLRB 1136,in support of his contention that Respondent'sconductconstituted interference,restraint,and coercion.I find these cases inapposite.16I find the statement complained of did not contain a misrepresentation of fact,threat,or promise of benefit,but was a statement of opinion,and as such, wasprotected by the provisions of Section 8(c) of the Act.Accordingly,Iwill recom-mend dismissal of the allegations of paragraph 5(d) of the complaint.Upon the foregoing findings of fact,and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.Local 565,SheetMetal-Workers International Association,AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, I recom-mend the complaint be dismissed in its entirety.18InS N.C.theBoard found Respondent urged the formation of a shop committee, asan alternative to a union,and other conduct, toconstituteviolations of Section8(a)(2)and (1)of the Act.InNorthwest Engineeringthe Boardfound respondenthad meetingswith anad hoc,self-appointed insurance committee,resulting in a new insurance program.The violation of Section 8(a) (1) was basedon a withholdingof announcementof the newplan for over a month,until a time when it wouldhave the greatestimpact on theelectionThe Board also found Respondent selected'ad hoc groupsof employee representatives totreat with alleged grievances,resultingin changedworking conditions,as part ofa unifiedplan of granting or holding out the promise of benefits,in order to influence theemployeesin the exercise of their rights guaranteed in Section7 of the Act.Supreme, Victory and Deluxe Cab CompaniesandLocal 5, Trans-portation Services and Allied Workers of Seafarers Interna-tional Union,AFL-CIOaffiliated with Seafarers InternationalUnion of North America,Atlantic Gulf,Lakes and InlandWatersDistrict,AFL-CIO,Petitioner.Case l4-RC-530.9.July 11, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Harold D. Kessler. The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Thereafter, the Petitioner filed a brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Jenkins and Zagoria].160 NLRB No. 12.